Title: From Thomas Jefferson to Bernard Peyton, 15 November 1820
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Poplar Forest
Nov. 15. 20
I had promised Samuel Garland to give him on my arrival here an order for 800. D. but, anxious to leave in your hands 500. D. for the curtail expected, I have this day drawn on you in his favor for 600. D. only, promising him the othe 200 before I leave this place. by that time I hope Jefferson will have sent you on my account one or two boats loads of flour, which I have charged him to do as soon as the river admits. ever and affectionately yoursTh: Jefferson